DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Response to Amendment
This action is in response to the amendment filed on 1/15/2021, wherein:
Claims 2, 5, 6, 9, 11, 12, 14, 17, and 20-31 are currently pending; and 
Claims 2, 5, 11, 12, 14, 17, 20-24, 27-29, and 31 have been amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a switch directly connected to the one inductor within the voltage controller and configured to: direct current from the voltage controller to the power inverter responsive to the electric motor being in an operating state and the switch directly connected to the one inductor within the voltage controller being closed; and direct current through the one inductor within the voltage controller to the battery responsive to the electric motor being in a recharging state (see 35 USC 112(a) rejection below) in claims 11, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Independent claim 11 recites “An electric aircraft that comprises an electric architecture for an electric motor configured to parasitically charge a battery configured to power a propeller, such that the electric architecture comprises:
an impulse width modulation controller; 
the battery connected to a voltage controller connected to a power inverter connected to a motor connected to the propeller, such that the voltage controller comprises:
a first pair of switches directly connected to the battery;
only one inductor within the voltage controller, such that the one inductor within the voltage controller is located between and connects the first pair of switches to a second pair of switches and is configured to store energy;
only one capacitor, such that the one capacitor is configured to receive the energy from the one inductor within the voltage controller, maintain a desired voltage, and drive the power inverter and comprises:
a first terminal of the one capacitor connected to:
a solitary diode that directly connects to an only one inductor
within the power inverter;
a first switch of the second pair of switches; and 
a switch directly connected to the one inductor within the voltage controller and configured to:
direct current from the voltage controller to the power inverter responsive to the electric motor being in an operating state and the switch directly connected to the one inductor within the voltage controller being closed; and
direct current through the one inductor within the voltage controller to the battery responsive to the electric motor being in a recharging state; and
a second terminal of the one capacitor directly connected to: 
a second switch of the second pair of switches; and 
a series of switches within the power inverter.” 
Ex parte Masham, 2 USPQ2d 1647 (1987). It has been held that the recitation that an element is “adapted to” perform or “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. 
Similarly, independent claim 21 appears to only require “An apparatus that comprises an impulse width modulation control” which is configured to function with elements such as a voltage controller, power inverter, electric motor, battery, and propeller. 
Independent claim 22 recites a method of providing electric power to an aircraft powered by a propeller powered by a battery comprising the step of “operating an electric motor to propel the aircraft during an operating state and to charge the battery during a recharging state, such that the aircraft comprises an impulse width modulation controller….” In this claim, the aircraft 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 6, 9, 11, 12, 14, 17, and 20-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “a switch direction connected to the one inductor within the voltage controller and configured to: direct current from the voltage controller to the power inverter responsive to the electric motor being in an operating state and the switch directly connected to the one inductor within the voltage controller being closed; and direct current through the one inductor within the voltage controller to the battery responsive to the electric motor being in a recharging state.” From a review of the Figures, the electrical schematic in Figures 10-15 
Claims 21 and 22 each contain the same unsupported new matter outlined above with respect to claim 11. Each of claims 21 and 22 is rejected for at least the same rationale outlined above. 
Claims 12, 14, 23-26 draw dependency from independent claim 11, claims 2, 5, 6, 9, 27, and 28 draw dependency from independent claim 21, and claims 17, 20, and 29-31 draw dependency from independent claim 22. Each of the dependent claims incorporates the unsupported new matter of the respective parent claim. As such, each of the aforementioned dependent claims is rejected for at least the same rationale as the respective independent claim outlined above. 
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 5, 6, 9, 11, 12, 14, 17, and 20-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 11, 21, and 22 each recite the phrase “an impulse width modulation controller” (IWMC). This terminology does not appear to be present in any art published prior to the filing of the present application. From a review of the present specification, paragraph [0067] recites that an impulse width modulation (IWM) controller controls the current in the windings of a direct current motor using IWM. IWM is recited to be “a digital algorithmic method that provides four quadrant control of current within the motor windings with an 'H' bridge switching configuration." In paragraph [0068], it is then recited that "during each duty cycle, feedback determines the appropriate time for one switch bridge switch to be on or off in order to provide a desired positive or negative change of current. By varying the duty cycle, the magnitude of current is affected to drive current closer to a desired level." From this description, it is unclear what steps the “digital algorithmic method” of IWM actually carries out since it appears as though the recited function of changing the direction of current through the motor windings is the result of the H-bridge and it appears as though Applicant's use of IWM is commensurate with using pulse width modulation (PWM) in conjunction with an H-bridge connected to the motor such that the motor can be run in the clockwise or counterclockwise direction due to the switching of the H-bridge while the PWM adjusts the speed at which the 
In the non-final office action mailed on 2/4/2016, the aforementioned rejection was originally made. Applicant responded in the filing on 5/4/2016 that IWM was outlined in paragraph [0068] and was further clarified in the amended claims. Upon further review of the specification and claims, it is still unclear how Applicant's definition of IWM is differentiated from a system utilizing PWM in conjunction with an H-bridge in order to provide four-quadrant motor control. 
A detailed explanation of what an IWMC is and the differentiations in response to this action or via telephonic interview is requested.
As outlined above, claim 11 appears to require only an electric aircraft comprising an electric architecture which comprises an impulse width modulation controller. It is unclear what effect, if any, the remainder of the claim limitations have on the metes and bounds of the claim. 
As outlined above, claim 21 appears to require only an apparatus comprising an impulse width modulation controller. It is unclear what effect, if any, the remainder of the claim limitations have on the metes and bounds of the claim. Furthermore, a controller is interpreted to be a computer/processor such that the phrase “configured to” appears to indicate said controller is programmed to perform a function. As outlined above, it is unclear what IWM is and as an algorithm is not disclosed in the specification, it is unclear what the metes and bounds of such programming would entail. 
As outlined above, claim 22 appears to only require the step of operating an electric motor to propel an aircraft during an operating state and to charge the battery during a recharging state. The phrase “such that the aircraft comprises” followed by the structural recitations of an impulse width modulation controller, a voltage controller, power inverter, and sub-elements thereof, is unclear. Does the aircraft comprise all of those elements independent of the operating step (i.e. the aircraft requires all the elements to perform the step) or does the step somehow provide the elements? Presently, the claim construction is not phrased properly for the former and the latter doesn’t make sense. 
Claims 12, 14, 23-26 draw dependency from independent claim 11, claims 2, 5, 6, 9, 27, and 28 draw dependency from independent claim 21, and claims 17, 20, and 29-31 draw dependency from independent claim 22. Each of the dependent claims incorporates the indefiniteness of the respective parent claim and fails to address the same. As such, each of the aforementioned dependent claims is rejected for at least the same rationale as the respective independent claim outlined above. 
Response to Arguments
Applicant’s arguments in the Remarks filed on 1/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner Interview
Applicant is invited to schedule an interview with the Examiner after receipt and review of the present office action in order to discuss the Applicant’s perceived novelty of the present invention in view of the art of record and to discuss and provide clarification of the specific claim terminology (IWM/IWMC) and workings thereof.  
Examiner’s Comment
Presently, the indefiniteness of the claim element “impulse width modulation controller” renders it impossible to apply the prior art to the claims. However, upon clarification of this term in either the aforementioned interview or a response to this action, it may then be possible that the prior art of record which was utilized in the previous office action (Criado, Bailey, AAPA) might then be applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647